DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2022 has been entered.
 
Response to Amendment
                The action is in response to amendments filed on 03/19/2022. Claims 1, 5, 11, 13, 15, 17, and 19 have been amended. Claims 22-25 are new. Claims 1,4-5,9-11,13-15,17,19 and 21-25 are pending and examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1, 4-5, 9-11, 13-15, 17, 19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims as a whole fall into one of the four statutory categories because they represent a method, or an apparatus.
11.	Claims 1 and 15 recite:
•	A plurality of filters configured to spectrally filter the reflections to cause corresponding filtered signals to be limited to spectral components associated with an arterial pulse
i.	The above limitation is the abstract idea of applying a plurality of filtering equations (digital filters included in the scope) to a dataset of previously measured reflections in order to reduce noise in a signal. While not a mental process, the additional element of measuring the reflections with generically recited radar components represents the insignificant pre-solution activity of data gathering.
•	At a processor, determining an in vivo transit distance and a transit time for the arterial pulse between a first arterial pulse point and a different second arterial pulse point
ii.	The above limitation is an example of the mental process of calculating a distance of an arterial pulse between two points using given measured values. Measuring first and second distances between a generalized sensor in the form of a radar receiver represents the insignificant pre-solution activity of collecting a measurement using a generic sensor. The language of "At the processor" represents applying the abstract idea of a distance calculation to a generic computer in the form of a processor and does not serve to implement the abstract idea into a practical application - see MPEP 2106.05(f).
•	In the groups of samples identifying a first sample corresponding to the first arterial pulse point and a second sample corresponding to the second arterial pulse point
iii.	The above limitation is an example of the mental process of determining a data sample corresponds with an event
•	Based on the delay times of the first and second samples with respect to the corresponding ones of the wave pulses, determining first and second distances, the first distance being a distance to the first arterial pulse point, the second distance being a distance to the second arterial pulse point
iv.	The above limitation is the mental process of calculating a distance based on given time measurements.
•	Based on the first and second distances, determining the in vivo transit distance
v.	The above limitation is the mental process of a distance calculation.
•	Based on a relative time delay between the first and second samples, determining the transit time.
vi.	The above limitation is the mental process of a calculation.

12.	The above judicial exceptions are not integrated into a practical application because the additional elements do not amount to significantly more than the judicial exceptions or provide an inventive concept. For example, the additional element of "at the processor" is a generic computer that serves as a tool to perform the respective abstract ideas of the claim which does not serve to integrate the judicial exceptions into a practical application - see MPEP 2106.05(f). The additional element of "configuring a transmitter to transmit a sequence of wave pulses," "a receiver to receive," "using a first distance measured by a radar receiver," and "a second distance measured by a radar receiver" represents the insignificant pre-solution activity of data collection using generic sensors - see MPEP 2106.05(g). The additional claim elements also do not serve to present an inventive concept or amount to significantly more for the same reasons (MPEP 2106.05(g) and MPEP 2106.05(f)). Additionally, the additional elements of "configuring a transmitter to transmit," "a radar receiver to receive," and "transmitter" further does not serve to cause the claim limitations to amount to significantly more than the judicial exceptions because "configuring a transmitter to transmit," "a radar receiver to receive," and "a transmitter" for measuring movements of the human anatomy is well-understood, routine, conventional activity as evidenced by NPL document "Microwave Noncontact Measurement of Pulse Wave Velocity for Healthcare Applications" to Li Lu et al. on Page 1, Section I Introduction, where it states that a noncontact approach for monitoring breathing and heartbeat has attracted wide interests from the microwave and healthcare community, and the technology of Doppler phase modulation effect has been used to monitor heartbeat and respiration rates.
Therefore, the additional elements of the claim do not integrate the judicial exceptions of the claim into a practical application or provide an inventive concept and it is not evident from the disclosure what precludes the mental performance of the mental processes recited in the claim.

13.	Regarding Claims 4-5, 9-11, 13-14, 22-23:
•	While these claims are not mental processes by themselves, they simply amount to further limiting the abstract ideas of claim 1.

14.	Regarding Claims 17, 19, 21, 24-25:
•	While these claims are not mental processes by themselves, they simply amount to further limiting the abstract ideas of claim 15.

Response to Arguments
Applicant’s arguments, filed 03/19/2021, with respect to the 35 USC 103 rejections and 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 103 rejections and 35 USC 112(b) rejections have been withdrawn. 

Applicant's arguments filed 03/19/2021 with respect to 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and claim 15 are allowable subject matter under 35 USC 101.
Applicant argues that claims 1 and 15 does not meet prong one of Step 2A as determining physical distances and delay and transit times using a physical device configured to emit radar pulses and measure reflections of the emitted radar pulses is not an abstract idea and that Examiner expressly rules out it being a mental process and thus the claims are allowable subject matter.
Examiner respectfully disagrees. Though the use of emitting radar pulses and measure reflections of the emitted radar pulse is not an abstract idea or a mental process, it is mere insignificant, extra solution activity in the form of mere data gathering. Further the use of the physical device does not qualify as an integration of the abstract idea into a practical application and further does not qualify as significantly more than the abstract idea itself. Additionally the actual determination of physical distances and transit times is a mental process/calculations that can be that can be performed in the mind or with the help of paper and pencil as such determinations can be performed simply by subtracting data obtained by the sensor As such Applicant’s argument is unpersuasive.
Further Applicant argues that the claims constitute an improvement to a technology or technical field and thus amounts to significantly more than the abstract idea. 
Examiner respectfully disagrees. According to MPEP 2106.05(a) if it is asserted that the invention improves upon conventional technology or process, a technical explanation as to how to implementation of the invention should be present in the Specifications. Additionally, an indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. The Specification of the Instant Application fails to detail or identify a technical problem nor does the Specification detail how this is an improvement over currently technology. As such Applicant’s argument is unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792